DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
Fig. 1B, step 154, it is not understood what is meant by “along with the exercise course goes”; and
Fig. 2, the graphs are not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0003], “couch” should read --coach--;
[0015], “course video corresponding to the course video” should read --course video--;
[0015], “coach exercise data” should read --coach exercise data corresponding to the course video--;
[0029], “form the” should read --from the--;
[0030], it is not understood what is meant by “along with the exercise course goes.”;
[0039], “stand deviation” should read --standard deviation--;
[0040], “mean absolute (MAD)” should read --mean absolute deviation (MAD)--;
[0050], “stand deviation” should read --standard deviation--;
[0051], “stand deviation” should read --standard deviation--;
[0056], “to the said error threshold” should read --to as the said error threshold--; and
[0057], “exercise” should read --exercise score--.
Appropriate correction is required.
The use of the terms “Bluetooth” and “Wi-Fi”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities: line 9, “coach video” should read --course video--; and line 10, “coach exercise data” should read --the coach exercise data--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “deduction mechanism” in claims 1 and 9, lines 13-14 and 19, respectively.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is: Figs. 1A, 3; step 306; [0023]–[0024], [0047]–[0059]; equation (18).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “obtaining a coach window from [the] coach exercise data” at line 10. Prior to this, claim 9 recites the limitation “wherein the smart device is configured to perform a plurality of steps or transmit the user exercise data and coach exercise data corresponding to the coach video to a computation module for performing the steps comprising:” (emphasis added). Claim 9 can thus operate in two different modes: (1) the smart device performs the recited steps directly, or (2) the device first transmits the previously-obtained user exercise data and coach exercise data corresponding to the course video to the computation module, which then performs the steps. However, in the case of mode (1), it is unclear how the limitation “obtaining a coach window from [the] coach exercise data” can function. This is because, unlike mode (2), where the computation module first receives the coach exercise data before performing the steps, mode (1) has no mechanism for obtaining the coach exercise data. Whereas the previously-obtained user exercise data is available in both mode (1) and mode (2), the coach exercise data is only available in mode (2), not mode (1). Claim 9 is thus ambiguous as to how the “obtaining a coach window from [the] coach exercise data” step is performed when operating in mode (1). Accordingly, claim 9 has an indefinite scope. For examination purposes, claim 9 will be interpreted as the device is configured to obtain coach exercise data corresponding to the course video prior to operating in mode (1).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept of calculating an exercise score.
Claim 1 recites the limitations a scoring method for a system …, the scoring method comprising: … for a first exercise type, calculating an exercise score according to stabilities of the user segment and the coach window; and for a second exercise type, calculating the exercise score based on a difference between the user segment and the coach window by a deduction mechanism. As drafted, these limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations. Specifically, the limitations encompass mathematically calculating the exercise score either according to the user segment and coach window stabilities, or using deduction based on the user segment and coach window difference, depending on the exercise type. If claim limitations, under their broadest reasonable interpretation, cover mathematical calculations and/or equations, then they fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a wearable device which comprises an inertial measurement unit”, “playing a course video, obtaining coach exercise data corresponding to the course video, and obtaining a coach window from the coach exercise data”, “obtaining user exercise data from the inertial measurement unit and obtaining a user window from the user exercise data, wherein a length of the user window is longer than that of the coach window”, and “searching a user segment from the user window that is most similar to the coach window”. The wearable device comprising an inertial measurement unit is recited at a high level of generality and merely automates the third obtaining step, thus serving as a generic sensor to perform the abstract idea. The sensor is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic sensor. Furthermore, the playing, obtaining, and searching steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering to collect inputs for the score calculation. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a sensor amounts to no more than mere instructions to apply the exception using a generic sensor. Mere instructions to apply an exception using a generic sensor cannot provide an inventive concept. The specification also expressly acknowledges that a wearable device comprising an inertial measurement unit is well-understood, routine, and conventional. (See [0004] (“A conventional way is to use a wearable inertial sensor which includes an accelerometer and a gyroscope to record acceleration and angular velocity of the sensor in three-dimensional space.” (emphasis added)); see also MPEP §§ 2106.05(d)(I), 2106.07(a)(III)) As further discussed above with respect to integration of the abstract idea into a practical application, the playing, obtaining, and searching steps are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claim 9, which is directed to a system, is identical in substance to claim 1, but also recites the limitations a smart device communicatively connected to the wearable device for receiving the user exercise data, a display, and wherein the smart device is configured to perform a plurality of steps or transmit the user exercise data and coach exercise data corresponding to the coach video to a computation module for performing the steps comprising. The smart device, display, and computation module are recited at a high level of generality and merely automate the receiving, playing, transmitting, second and third obtaining, searching, and calculating steps, thus serving as generic computing devices and a generic display to perform the abstract idea. The smart device, display, and computation module are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computing devices and a generic display. Furthermore, the receiving and transmitting steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering to collect inputs for the score calculation. These additional elements thus do not integrate the abstract idea into a practical application. Such insignificant extra-solution activity also fails to provide an inventive concept. Moreover, the receiving and transmitting steps generically claim the computer functions of receiving and transmitting data over a network that courts have recognized as well‐understood, routine, and conventional activity. (See MPEP § 2106.05(d)(II)) Accordingly, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 9 is thus not patent eligible.
Claim 2 recites the limitations wherein a beginning point of the user window precedes a beginning point of the coach window, an end point of the user window follows an end point of the coach window, and performing an open-begin-end dynamic time warping algorithm to the user window and the coach window to obtain the user segment. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (searching a user window that completely encompasses a coach window; using time warping to obtain the user segment) or mere selection of a particular data source or type of data (user windows that completely encompass coach windows; user segments obtained via time warping) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (scoring methods for user windows that completely encompass coach windows; scoring methods for user segments obtained via time warping). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Moreover, the specification expressly acknowledges that an open-begin-end dynamic time warping algorithm is well-understood, routine, and conventional. (See [0035] (“People in the art should be able to understand the OBE-DTW algorithm which will be not described in detail herein.”); see also MPEP §§ 2106.05(d)(I), 2106.07(a)(III)) Accordingly, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 2 is thus not patent eligible.
Claim 3 recites the limitations calculating a mean absolute deviation of forces at a plurality of sample points of the user segment as a user stability; calculating a mean absolute deviation of forces at a plurality of sample points of the coach window as a coach stability; and calculating a stability ratio between the user stability and the coach stability. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. (See, e.g., MPEP § 2106.04(a)(2)(I) (expressly categorizing ratios and force calculations as mathematical equations and/or mathematical relationships)) These limitations thus serve merely to further specify the mathematical score calculation for a first exercise type that was introduced in claim 1. But, no matter how specific, the score calculation remains an abstract idea. Accordingly, claim 3 is not patent eligible.
Claim 4 recites the limitations transforming the stability ratio into a stability score based on a logit function; calculating the corresponding coach stability for each window of the coach exercise data, counting times of the coach stabilities falling within a first range as a first number of times, and counting times of the coach stabilities falling within a second range as a second number of times; dividing the first number of times by a sum of the first number of times and the second number of times to obtain a stability weight; and calculating the exercise score according to the stability score and the stability weight. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. For example, as stated in the specification at [0044], the  limitations appear to implement a variant of the “double threshold” numerical method. These limitations thus serve merely to provide further details of the mathematical score calculation for a first exercise type beyond those provided in claims 1 and 3. But, no matter how detailed, the score calculation remains an abstract idea. Accordingly, claim 4 is not patent eligible.
Claim 5 recites the limitations             
                S
                c
                o
                r
                e
                =
                 
                
                    
                        S
                    
                    
                        s
                        t
                        a
                        b
                        i
                        l
                        i
                        t
                        y
                    
                
                ×
                w
                +
                
                    
                        1
                        -
                        w
                    
                
                ×
                
                    
                        S
                    
                    
                        1
                    
                
                 
            
        and wherein             
                S
                c
                o
                r
                e
            
         is the exercise score,             
                
                    
                        S
                    
                    
                        s
                        t
                        a
                        b
                        i
                        l
                        i
                        t
                        y
                    
                
            
         is the stability score,             
                w
            
         is the stability weight, and             
                
                    
                        S
                    
                    
                        1
                    
                
                 
            
        is a real number. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. These limitations thus serve merely to provide further details of the mathematical score calculation for a first exercise type beyond those provided in claims 1 and 3-4. But, no matter how detailed, the score calculation remains an abstract idea. Accordingly, claim 5 is not patent eligible.
Claim 6 recites the limitations calculating a force difference and an angular difference between the user segment and the coach window; setting a force weight and an angular weight, and when larger one of the force difference and the angular difference is greater than an error threshold, increasing one of the force weight and the angular weight that corresponds to the larger one of the force difference and the angular difference; and calculating the exercise score based on the force difference, the angular difference, the force weight, and the angular weight. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. (See, e.g., MPEP § 2106.04(a)(2)(I) (expressly categorizing force calculations as mathematical equations and/or mathematical relationships)) These limitations thus serve merely to further specify the mathematical score calculation for a second exercise type that was introduced in claim 1. But, no matter how specific, the score calculation remains an abstract idea. Accordingly, claim 6 is not patent eligible.
Claim 7 recites the limitations wherein the force difference is based on differences between L2 norms of the user segment and L2 norms of the coach window at matched sample points, wherein the angular difference is based on cosine similarities between the user segment and the coach window at the matched sample points. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. (See, e.g., MPEP § 2106.04(a)(2)(I) (expressly categorizing force calculations as mathematical equations and/or mathematical relationships)) These limitations thus serve merely to provide further details of the mathematical score calculation for a second exercise type beyond those provided in claims 1 and 6. But, no matter how detailed, the score calculation remains an abstract idea. Accordingly, claim 7 is not patent eligible.
Claim 8 recites the limitations             
                S
                c
                o
                r
                e
                =
                 
                100
                -
                
                    
                        
                            
                                D
                            
                            
                                a
                            
                        
                        ×
                        
                            
                                w
                            
                            
                                a
                            
                        
                        +
                        
                            
                                D
                            
                            
                                m
                            
                        
                        ×
                        
                            
                                w
                            
                            
                                m
                            
                        
                    
                
                 
            
        and wherein             
                S
                c
                o
                r
                e
            
         is the exercise score,             
                
                    
                        D
                    
                    
                        a
                    
                
                 
            
        is the angular difference,             
                
                    
                        w
                    
                    
                        a
                    
                
                 
            
        is the angular weight,             
                
                    
                        D
                    
                    
                        m
                    
                
                 
            
        is the force difference, and             
                
                    
                        w
                    
                    
                        m
                    
                
                 
            
        is the force weight. As drafted, these additional limitations are steps that, under their broadest reasonable interpretation, cover mathematical calculations and/or equations that fall within the “Mathematical Concepts” grouping of abstract ideas. (See, e.g., MPEP § 2106.04(a)(2)(I) (expressly categorizing force calculations as mathematical equations and/or mathematical relationships)) These limitations thus serve merely to provide further details of the mathematical score calculation for a second exercise type beyond those provided in claims 1 and 6-7. But, no matter how detailed, the score calculation remains an abstract idea. Accordingly, claim 8 is not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Aoki (US 20200393490 A1) discloses including the L2 norm of an external force as a regularization term.
Aittasalo et al. (M. Aittasalo, H. Vähä-Ypyä, T. Vasankari, P. Husu, A.-M. Jussila, and H. Sievänen, “Mean amplitude deviation calculated from raw acceleration data: a novel method for classifying the intensity of adolescents’ physical activity irrespective of accelerometer brand”, Aug. 2015, BMC Sports Sci. Med. Rehabil., pp. 1–7, https://doi.org/10.1186/s13102-015-0010-0) discloses calculating mean absolute deviation from acceleration data.
Dey et al. (US 20170103672 A1) discloses using subsequence dynamic time warping to search for a user segment in a coach window obtained from coach exercise data corresponding to a video, and calculating an exercise score for an exercise type, including based on a difference between the user segment and coach window.
Kratz et al. (US 20190095398 A1) discloses alternative similarity measures including the L1 norm and Euclidean distance.
Lake, II et al. (US 20150005911 A1) discloses analyzing body motion data to score the user’s exercise form.
Li et al. (US 10563981 B1) discloses a wearable device comprising an inertial measurement unit to measure a user’s exercise data.
Lin et al. (Y.-C. Lin, B.-S. Yang, Y.-T. Lin, and Y.-T. Yang, “Human recognition based on kinematics and kinetics of gait,” 2011, J. Med. Biol. Eng., pp. 225–63, http://web.archive.org/web/20180517114839/http://www.jmbe.org.tw/files/583/public/583-2532-2-PB.pdf) discloses variations in joint angles and joint forces between subjects.
McNair (US 20040236604 A1) discloses the logit transformation of a ratio to normalize the variance and prevent excessive sensitivity.
Wei et al. (Y. Wei, H. Yan, R. Bie, S. Wang, and L. Sun, “Performance monitoring and evaluation in dance teaching with mobile sensing technology”, Aug. 2014, Pers. Ubiquitous Comput., pp. 1929–39, https://doi.org/10.1007/s00779-014-0799-7) discloses a deduction mechanism for evaluating exercise data.
Yoo et al. (US 20190224520 A1) discloses scoring a ratio between a user’s exercise parameter and a target value for that parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A FLEISHER/Examiner, Art Unit 3715      

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          
August 4, 2022